                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION
UNITED STATES OF AMERICA,

v.                                        CASE NO. 8:19-CR-250-T-17CPT

SHACARA BRYANT AND
QUENTON MILES.

_____________________________/


                                         ORDER

       This cause is before the Court sua sponte. This cause is set for trial on
Monday, September 9, 2019 at 10:00 a.m. The Court directs the Government and
Defendants to confer as to proposed jury instructions and proposed verdict form, and
file the following by Thursday, September 5, 2019: 1) a package of jury instructions
to which all parties stipulate; 2) a package of the Government’s proposed jury
instructions to which Defendants object, if any; and 3) a package of each Defendant’s
proposed jury instructions to which the Government objects, if any. If the parties
agree on the verdict form, the parties shall file one proposed verdict form. If the
parties cannot agree, each party shall file a proposed verdict form.


       The parties shall send a copy of all submitted instructions and submitted
verdict forms to the Court in a word processing format on or before Thursday,
September 5, 2019.


       The parties shall each file their proposed voir dire on or before Thursday,
September 5, 2019. Accordingly, it is
Case No. 8:19-CR-250-T-17CPT




      ORDERED that the parties shall file their proposed jury instructions,
verdict form and voir dire in accordance with this Order by Thursday, September
5, 2019.


      DONE and ORDERED in Chambers in Tampa, Florida on this 16th day of
August, 2019.




Copies to:

All parties and counsel of record




                                           2
